DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a power estimator” “a digital gain estimator” “a voice detector” and “a gain controller” in claims 1 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 18 of U.S. Patent No. 11,316,488. Although the claims at issue are not identical, they are not patentably distinct from each other because adding and/or removing limitations/step would be within the level of one of ordinary skill in the art. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).
Application No. 17707367
U.S. Patent No. 11,316,488
1. A gain control system for controlling gain applied to an audio signal, the system comprising: a power estimator configured to estimate the power of a digital signal derived from the audio signal; a digital gain estimator configured to determine, in dependence on the estimated power, a digital gain which would modify the power of the digital signal so as to reach a target power level; and a gain controller configured to adjust an analogue gain applied to the audio signal in dependence on the determined digital gain, in a plurality of gain adaptions, wherein the amount of time between gain adaptions is dependent on one or more of: the current analogue gain level, a predefined maximum time, and a predefined minimum time.  

5. The gain control system as claimed in claim 1, further comprising a voice detector configured to detect a presence of voice in the digital signal, wherein the gain controller is configured to adjust the analogue gain only if the presence of voice is detected.  

7. The gain control system as claimed in claim 5, wherein the gain controller is configured to perform the adjustment of the analogue gain in response to the voice detector subsequently detecting an absence of voice in the digital signal.  
1. A gain control system for controlling gain applied to an audio signal, the system comprising: a power estimator configured to estimate the power of a digital signal derived from the audio signal; a digital gain estimator configured to determine, in dependence on the estimated power, a digital gain which would modify the power of the digital signal so as to reach a target power level; a voice detector configured to detect a presence of voice in the digital signal; and a gain controller configured to, in response to the voice detector detecting the presence of voice and subsequently detecting an absence of voice in the digital signal, adjust an analogue gain applied to the audio signal in dependence on the determined digital gain.
4. The gain control system as claimed in claim 1, wherein the audio signal is a microphone signal.  
2. The gain control system as claimed in claim 1, wherein the audio signal is a microphone signal.
6. The gain control system as claimed in claim 5, wherein the gain controller is configured to reduce the gain applied to the audio signal if the presence of voice is detected and the estimated power is greater than the target power level or to increase the gain applied to the audio signal if the presence of voice is detected and the estimated signal power is less than the target power level.  
3. The gain control system as claimed in claim 1, wherein the gain controller is configured to reduce the gain applied to the audio signal if the presence of voice is detected and the estimated power is greater than the target power level or to increase the gain applied to the audio signal if the presence of voice is detected and the estimated signal power is less than the target power level.
8. The gain control system as claimed in claim 1, wherein the gain controller is configured to perform the adjustment of the analogue gain in response to subsequently detecting that the power of the digital signal is below a power threshold.  
4. The gain control system as claimed in claim 1, wherein the gain controller is configured to perform the adjustment of the analogue gain in response to subsequently detecting that the power of the digital signal is below a power threshold.
9. The gain control system as claimed in claim 1, wherein the estimated power is an average power determined from a plurality of frames of the digital signal.  
5. The gain control system as claimed in claim 1, wherein the estimated power is an average power determined from a plurality of frames of the digital signal.
10. The gain control system as claimed in claim 1, wherein the gain controller is configured to retrieve a value for the analogue gain that corresponds to the digital gain from a lookup table.  
6. The gain control system as claimed in claim 1, wherein the gain controller is configured to retrieve a value for the analogue gain that corresponds to the digital gain from a lookup table.
11. The gain control system as claimed in claim 1, wherein the gain controller is configured to adjust the analogue gain applied to the audio signal from a current gain level to an adjusted gain level at an adjustment rate, the rate being determined in dependence on the power difference between the digital signal power and the target power level.  
7. The gain control system as claimed in claim 1, wherein the gain controller is configured to adjust the analogue gain applied to the audio signal from a current gain level to an adjusted gain level at an adjustment rate, the rate being determined in dependence on the power difference between the digital signal power and the target power level.
12. The gain control system as claimed in claim 11, wherein the adjustment rate is variable and the gain controller is configured to increase the adjustment rate in response to determining an increase in the power difference between the digital signal power and the target power level.  
8. The gain control system as claimed in claim 7, wherein the adjustment rate is variable and the gain controller is configured to increase the adjustment rate in response to determining an increase in the power difference between the digital signal power and the target power level.
13. The gain control system as claimed in claim 11, wherein the adjustment rate is variable and the gain controller is configured to decrease the adjustment rate in response to determining a decrease in the power difference between the digital signal power and the target power level.  
9. The gain control system as claimed in claim 7, wherein the adjustment rate is variable and the gain controller is configured to decrease the adjustment rate in response to determining a decrease in the power difference between the digital signal power and the target power level.
14. The gain control system as claimed in claim 11 wherein the adjustment rate is determined in dependence on the current gain level or the adjusted gain level.  
10. The gain control system as claimed in claim 7, wherein the adjustment rate is determined in dependence on the current gain level or the adjusted gain level.
15. The gain control system as claimed in claim 11, wherein if the adjusted gain level is greater than the current gain level, the gain controller is configured to determine a first adjustment rate and if the adjusted gain level is less than the current gain level, the gain controller is configured to determine a second adjustment rate that is greater than the first adjustment rate.  
11. The gain control system as claimed in claim 7, wherein if the adjusted gain level is greater than the current gain level, the gain controller is configured to determine a first adjustment rate and if the adjusted gain level is less than the current gain level, the gain controller is configured to determine a second adjustment rate that is greater than the first adjustment rate.
16. The gain control system as claimed in claim 1, further comprising an echo canceller configured to cancel echo from the audio signal, wherein the digital signal is an echo cancelled signal.  
12. The gain control system as claimed in claim 1, further comprising an echo canceller configured to cancel echo from the audio signal, wherein the digital signal is an echo cancelled signal.
17. The gain control system as claimed in claim 1, wherein the digital gain estimator is further configured to smooth the determined digital gain, the gain controller being configured to adjust the analogue gain applied in dependence on the smoothed digital gain.  
13. The gain control system as claimed in claim 1, wherein the digital gain estimator is further configured to smooth the determined digital gain, the gain controller being configured to adjust the analogue gain applied in dependence on the smoothed digital gain.
18. A method for controlling gain applied to an audio signal, the method comprising: estimating the power of a digital signal derived from the audio signal; determining, in dependence on the estimated power, a digital gain which would modify the power of the digital signal so as to reach a target power level; and adjusting an analogue gain applied to the audio signal in dependence on the determined digital gain in a plurality of gain adaptions, wherein the amount of time between gain adaptions is dependent on one or more of: the current analogue gain level, a predefined maximum time, and a predefined minimum time.

14. A method for controlling gain applied to an audio signal, the method comprising: estimating the power of a digital signal derived from the audio signal; determining, in dependence on the estimated power, a digital gain which would modify the power of the digital signal so as to reach a target power level; detecting a presence of a voice in the digital signal; and in response to detecting the presence of voice and subsequently detecting an absence of voice in the digital signal, adjusting an analogue gain applied to the audio signal in dependence on the determined digital gain.
19. The method as claimed in claim 18, wherein adjusting comprises reducing the gain applied to the audio signal if the presence of voice is detected and the estimated power is greater than the target power level or increasing the gain applied to the audio signal if the presence of voice is detected and the estimated signal power is less than the target power level.

15. The method as claimed in claim 14, wherein adjusting comprises reducing the gain applied to the audio signal if the presence of voice is detected and the estimated power is greater than the target power level or increasing the gain applied to the audio signal if the presence of voice is detected and the estimated signal power is less than the target power level.
20. A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a gain control system for controlling gain applied to an audio signal wherein the gain control system is embodied in hardware on an integrated circuit, the system comprising: a power estimator configured to estimate the power of a digital signal derived from the audio signal; a digital gain estimator configured to determine, in dependence on the estimated power, a digital gain which would modify the power of the digital signal so as to reach a target power level; and a gain controller configured to adjust an analogue gain applied to the audio signal in dependence on the determined digital gain in a plurality of gain adaptions, wherein the amount of time between gain adaptions is dependent on one or more of: the current analogue gain level, a predefined maximum time, and a predefined minimum time.

18. A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a gain control system for controlling gain applied to an audio signal wherein the gain control system is embodied in hardware on an integrated circuit, the system comprising: a power estimator configured to estimate the power of a digital signal derived from the audio signal; a digital gain estimator configured to determine, in dependence on the estimated power, a digital gain which would modify the power of the digital signal so as to reach a target power level; a voice detector configured to detect a presence of voice in the digital signal; and a gain controller configured to, in response to the voice detector detecting the presence of voice and subsequently detecting an absence of voice in the digital signal, adjust an analogue gain applied to the audio signal in dependence on the determined digital gain.


Regarding claims 1, 18 and 20, U.S. Patent No. 11,316,488 fails to include the language wherein the amount of time between gain adaptions is dependent on one or more of: the current analogue gain level, a predefined maximum time, and a predefined minimum time. 	Lesso does teach wherein the amount of time between gain adaptions is dependent on one or more of: the current analogue gain level, a predefined maximum time, and a predefined minimum time (Lesso; p. 0098-0102 - The decay time constant of the envelope detector 305 is variable. In one embodiment the decay time constant may be variable between a first decay time constant, which is used during relatively continuous audio, and a second decay time constant which is used when a low-level signal is detected. These time constants may be fixed, programmed and stored locally or may be specified by control signals ENV_TC and ENV_TC_FAST respectively. As described above, the first decay time constant may, for example, be of the order of 300 ms or so. The second decay time constant may, for example, be of the order of 10 .mu.s or so. In some embodiments, as will be described later, the envelope tracker may also implement a hold time which may also be altered, e.g. reduced or omitted altogether, in the second mode).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system, method and non-transitory computer readable medium of U.S. Patent No. 11,316,488 to include wherein the amount of time between gain adaptions is dependent on one or more of: the current analogue gain level, a predefined maximum time, and a predefined minimum time, as taught by Lesso, because as the gain factors applied change as a result of the signal envelope changing there may be step changes in the offset observed at the output which may result in artefacts in the output signal which, for an audio application, could result in potentially audible artefacts (Lesso; p. 0008). 

Regarding claim 2, U.S. Patent No. 11,316,488 fails to include the language wherein the gain adjustment applied in each gain adaption is limited by a predefined maximum amount of gain. 	Lesso does teach wherein the gain adjustment applied in each gain adaption is limited by a predefined maximum amount of gain (Lesso; p. 0079 - The first gain allocation may be at or near a minimum gain allocation used in practice and the second gain allocation may at or near the maximum gain allocation (suitable for the low-level signal)).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system, method and non-transitory computer readable medium of U.S. Patent No. 11,316,488 to include wherein the gain adjustment applied in each gain adaption is limited by a predefined maximum amount of gain, as taught by Lesso, because as the gain factors applied change as a result of the signal envelope changing there may be step changes in the offset observed at the output which may result in artefacts in the output signal which, for an audio application, could result in potentially audible artefacts (Lesso; p. 0008). 

Regarding claim 3, U.S. Patent No. 11,316,488 fails to include the language wherein the amount of time between gain adaptions is bounded by the predefined maximum time and the predefined minimum time. 	Lesso does teach wherein the amount of time between gain adaptions is bounded by the predefined maximum time and the predefined minimum time (Lesso; p. 0098-0102 - The decay time constant of the envelope detector 305 is variable. In one embodiment the decay time constant may be variable between a first decay time constant, which is used during relatively continuous audio, and a second decay time constant which is used when a low-level signal is detected. These time constants may be fixed, programmed and stored locally or may be specified by control signals ENV_TC and ENV_TC_FAST respectively. As described above, the first decay time constant may, for example, be of the order of 300 ms or so. The second decay time constant may, for example, be of the order of 10 .mu.s or so. In some embodiments, as will be described later, the envelope tracker may also implement a hold time which may also be altered, e.g. reduced or omitted altogether, in the second mode).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system, method and non-transitory computer readable medium of U.S. Patent No. 11,316,488 to include wherein the amount of time between gain adaptions is bounded by the predefined maximum time and the predefined minimum time, as taught by Lesso, because as the gain factors applied change as a result of the signal envelope changing there may be step changes in the offset observed at the output which may result in artefacts in the output signal which, for an audio application, could result in potentially audible artefacts (Lesso; p. 0008). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesso (US PG Pub 20150263686).

	As per claims 1, 18 and 20, Lesso discloses:	A gain control system, method and non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a gain control system for controlling gain applied to an audio signal wherein the gain control system is embodied in hardware on an integrated circuit, the system comprising:
	a power estimator configured to estimate the power of a digital signal derived from the audio signal (Lesso; Fig. 2, item 202; p. 0084 — low level detect module);
	a digital gain estimator configured to determine, in dependence on the estimated power, a digital gain which would modify the power of the digital signal so as to reach a target power level (Lesso; Fig. 2, item 205; p. 0086 — envelope detector determines a signal envelope level); and
	a gain controller configured to (Lesso; Fig. 2, item 201; p. 0084 — gain controller) adjust an analogue gain applied to the audio signal in dependence on the determined digital gain (Lesso; Fig. 2, item G.sub.ANA; p. 0086 - The envelope value signal ENV is received by the gain select module 206 which determines appropriate control signals G.sub.DIG and G.sub.ANA for the digital and analogue gain elements respectively; see also p. 0095), in a plurality of gain adaptions, wherein the amount of time between gain adaptions is dependent on one or more of: the current analogue gain level, a predefined maximum time, and a predefined minimum time (Lesso; p. 0098-0102 - The decay time constant of the envelope detector 305 is variable. In one embodiment the decay time constant may be variable between a first decay time constant, which is used during relatively continuous audio, and a second decay time constant which is used when a low-level signal is detected. These time constants may be fixed, programmed and stored locally or may be specified by control signals ENV_TC and ENV_TC_FAST respectively. As described above, the first decay time constant may, for example, be of the order of 300 ms or so. The second decay time constant may, for example, be of the order of 10 .mu.s or so. In some embodiments, as will be described later, the envelope tracker may also implement a hold time which may also be altered, e.g. reduced or omitted altogether, in the second mode).

	As per claim 2, Lesso discloses:	The gain control system as claimed in claim 1, wherein the gain adjustment applied in each gain adaption is limited by a predefined maximum amount of gain (Lesso; p. 0079 - The first gain allocation may be at or near a minimum gain allocation used in practice and the second gain allocation may at or near the maximum gain allocation (suitable for the low-level signal)).

	As per claim 3, Lesso discloses:	The gain control system as claimed in claim 1, wherein the amount of time between gain adaptions is bounded by the predefined maximum time and the predefined minimum time (Lesso; p. 0098-0102 - The decay time constant of the envelope detector 305 is variable. In one embodiment the decay time constant may be variable between a first decay time constant, which is used during relatively continuous audio, and a second decay time constant which is used when a low-level signal is detected. These time constants may be fixed, programmed and stored locally or may be specified by control signals ENV_TC and ENV_TC_FAST respectively. As described above, the first decay time constant may, for example, be of the order of 300 ms or so. The second decay time constant may, for example, be of the order of 10 .mu.s or so. In some embodiments, as will be described later, the envelope tracker may also implement a hold time which may also be altered, e.g. reduced or omitted altogether, in the second mode).

	As per claim 4, Lesso discloses:
	The gain control system as claimed in claim 1, wherein the audio signal is a microphone signal (Lesso; p. 0126 – receiving input digital signal via a digital microphone).

	As per claim 8, Lesso discloses:	The gain control system as claimed in claim 1, wherein the gain controller is configured to perform the adjustment of the analogue gain in response to subsequently detecting that the power of the digital signal is below a power threshold (Lesso; Fig. 4; p. 0104-0107 - as input signal drops below a first threshold, low-level detect module does from low to high, and further analogue gain is adjusted).

	As per claim 9, Lesso discloses:	The gain control system as claimed in claim 1, wherein the estimated power is an average power determined from a plurality of frames of the digital signal (Lesso; p. 0140 - if the signal D.sub.IN' (magnitude of digital input signal (average)) remains below the reference level for at least T.sub.low (plurality of frames) then both inputs to the AND gate will go high and the output signal LL will also go high).

	As per claim 10, Lesso discloses:	The gain control system as claimed in claim 1, wherein the
gain controller is configured to retrieve a value for the analogue gain that corresponds to the digital gain from a lookup table (Lesso; p. 0118 - look-up table).

	As per claim 11, Lesso discloses:	The gain control system as claimed in claim 1, wherein the
gain controller is configured to adjust the analogue gain applied to the audio signal from a
current gain level to an adjusted gain level at an adjustment rate, the rate being determined in
dependence on the power difference between the digital signal power and the target power
level (Lesso; p. 0080 — decay time constant (adjustment rate); p. 0140 — comparing the input
signal magnitude (digital signal power) with a reference level corresponding to the first
threshold (target power level); if the signal D.sub.IN' remains below the reference level for at
least T.sub.low then both inputs to the AND gate will go high and the output signal LL will also
go high).

	As per claim 12, Lesso discloses:	The gain control system as claimed in claim 11, wherein the adjustment rate is variable and the gain controller is configured to increase the adjustment rate in response to determining an increase in the power difference between the digital signal power and the target power level (Lesso; p. 0087 - 0088 - the mode control signal (when power drops below threshold) may be applied to the envelope detector 205 to change a response speed/time characteristic, for instance to reduce a decay time constant of the envelope detector (variable adjustment rate)).

	As per claim 13, Lesso discloses:	The gain control system as claimed in claim 11, wherein the adjustment rate is variable and the gain controller is configured to decrease the adjustment rate in response to determining a decrease in the power difference between the digital signal power and the target power level (Lesso; p. 0087 - 0088 - the mode control signal (when power drops below threshold) may be applied to the envelope detector 205 to change a response speed/time characteristic, for instance to reduce a decay time constant of the envelope detector (variable adjustment rate)).

	As per claim 14, Lesso discloses:	The gain control system as claimed in claim 11, wherein the adjustment rate is determined in dependence on the current gain level or the adjusted gain level (Lesso; p. 0080; p. 0087-0088).

	As per claim 15, Lesso discloses the gain control system as claimed in claim 11, wherein if the adjusted gain level is greater than the current gain level, the gain controller is configured to determine a first adjustment rate and if the adjusted gain level is less than the current gain level, the gain controller is configured to determine a second adjustment rate that is greater than the first adjustment rate (Lesso; p. 0087 - 0088 - the mode control signal (when power drops below threshold) may be applied to the envelope detector 205 to change a response speed/time characteristic, for instance to reduce a decay time constant of the envelope detector (variable adjustment rate)).

	As per claim 17, Lesso discloses the gain control system as claimed in claim 1, wherein the digital gain estimator is further configured to smooth the determined digital gain, the gain controller being configured to adjust the analogue gain applied in dependence on the smoothed digital gain (Lesso; p. 0147 - the envelope module may apply some degree of smoothing/filtering to the fast envelope signal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lesso in view of Rabipour (US PG Pub 20020107595).

	As per claim 16, Lesso teaches the gain control system as claimed in claim 1, upon which claim 12 depends.
	Lesso fails to disclose an echo canceller configured to cancel echo from the audio signal, wherein the digital signal is an echo cancelled signal. Rabipour does teach an echo canceller configured to cancel echo from the audio signal, wherein the digital signal is an echo cancelled signal (Rabipour; p. 0070 - performing echo cancellation on audio signal).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Lesso to include echo cancellation on the audio signal, as taught by Rabipour, in order to obtain improvement in signal quality due to a reduction of the distortion associated to the encoder and decoder modules in order to determine the preferred operative setting on a given communications link (Rabipour; p. 0072).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:
Rauhala (US PG Pub 20130144615) discloses an apparatus comprising at least one processor and at least one memory including computer program code. The at least one memory and the computer program code is configured to, with the at least one processor, cause the apparatus at least to determine a loudness estimate of a first audio signal, generate a parameter dependent on the loudness estimate; and control the first audio signal dependent on the parameter (Rauhala; Abstract).	Yeldener (US PG Pub 20130024193) discloses at least one electrical value associated with received speech signal is tracked. A dynamic adjustment of the speech signal is determined (Yeldener; Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658